NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1




                 United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                      Submitted May 9, 2013*
                                       Decided May 10, 2013

                                              Before

                                   JOEL M. FLAUM, Circuit Judge 

                                   DIANE S. SYKES, Circuit Judge

                                   JOHN DANIEL TINDER, Circuit Judge

No. 13‐1192

MITCHELL WOJTANEK,                                       Appeal from the United States District
     Plaintiff‐Appellant,                                Court for the Northern District of Illinois,
                                                         Eastern Division.
       v.
                                                         No. 11 C 790
CONSOLIDATED CONTAINER
COMPANY LP,                                              Gary Feinerman,
    Defendant‐Appellee.                                  Judge.

                                             ORDER

     Mitchell Wojtanek has twice sued his former employer, Consolidated Container
Company, for age discrimination.** His first suit (based on an administrative charge of


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. The appeal is thus submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
       **
            Wojtanek is no stranger to litigation claiming employment discrimination.
                                                                                  (continued...)
No. 13‐1192                                                                                 Page 2

discrimination filed in 2007 with the Illinois Department of Human Rights and the Equal
Employment Opportunity Commission) alleged that Wojtanek was harassed from 2003 to
2006 and then fired from his job in August 2006 on account of his age. See 29 U.S.C. § 626(c).
In that lawsuit the district court entered summary judgment for Consolidated Container.
Wojtanek v. Consol. Container Co., No. 09 CV 202 (N.D. Ill. Sept. 12, 2011). Wojtanek did not
appeal that decision.

        Wojtanek’s second lawsuit (based on a January 2008 charge of discrimination) is the
subject of this appeal. In his second suit Wojtanek repeats many of the allegations from his
first case but advances a different theory about the loss of his job: that Consolidated
Container fired him in retaliation for complaining that older employees had been replaced
by younger ones. The district court granted the company’s motion for summary judgment
on the ground that Wojtanek had not filed his administrative charge within 300 days after
he was fired. See 29 U.S.C. § 626(d)(1)(B); Nagle v. Vill. of Calumet Park, 554 F.3d 1106, 1121
n.4 (7th Cir. 2009).

       Wojtanek’s appellate brief gives us no basis to disagree with the district court. We
cannot make sense of his contention that the administrative charge he filed in 2008
“perfected” his 2007 charge. The defendant supposes that Wojtanek refers to a code
provision allowing the Illinois Department of Human Rights to accept a minimally
adequate charge of discrimination on condition that the aggrieved employee will supply
missing details later. See ILL. ADMIN. CODE tit. 56, § 2520.350. But that provision concerns the
content, not the timeliness of an administrative charge and does not supplant the 300‐day
deadline in § 626(d)(1)(B).

        Neither are we persuaded by Wojtanek’s assertion that Consolidated Container did
not object to the timeliness of his 2008 charge during the administrative investigation that
followed. He cites no authority in his brief supporting the view that a private employer
waives a timeliness defense in later litigation by not raising the point during administrative
proceedings. Moreover, Wojtanek did not argue waiver in the district court at summary
judgment and, thus, cannot raise that contention now for the first time. See Laouini v. CLM
Freight Lines, Inc., 586 F.3d 473, 479 (7th Cir. 2009); Metzger v. Ill. State Police, 519 F.3d 677,
681–82 (7th Cir. 2008).




       **
        (...continued)
See Wojtanek v. Pactiv LLC, 492 F. App’x 650 (7th Cir. 2012); Wojtanek v. Dist. No. 8, Intʹl Assʹn
of Machinists & Aerospace Workers, 435 F. App’x 545 (7th Cir. 2011).
No. 13‐1192                                                                              Page 3

       And, finally, Wojtanek is not saved by the exception to administrative exhaustion
that applies when an employer allegedly has retaliated for an existing charge of
discrimination. See Horton v. Jackson Cnty. Bd. of Cnty. Comm’rs, 343 F.3d 897, 898 (7th Cir.
2003); Heuer v. Weil‐McLain, a Div. of The Marley Co., 203 F.3d 1021, 1023 (7th Cir. 2000).
Wojtanek did not invoke that exception, nor could he because his employment was
terminated in 2006 even before he filed his first administrative charge.

                                                                                   AFFIRMED.